173 U.S. 457 (1899)
THIRD STREET AND SUBURBAN RAILWAY COMPANY
v.
LEWIS.
No. 212.
Supreme Court of United States.
Submitted March 10, 1899.
Decided March 20, 1899.
APPEAL FROM THE COURT OF APPEALS FOR THE NINTH CIRCUIT.
*459 Mr. Frederick Bausman for appellant.
Mr. J.W. Blackburn, Jr., and Mr. George E. Hamilton for appellee.
MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
Although the record does not contain the original bill, it is apparent that the jurisdiction of the Circuit Court was invoked on the ground of diverse citizenship, and that the *460 interest of appellants in the mortgaged premises was acquired after the commencement of the action.
This supplemental bill made appellant a party defendant as claiming an interest, but the jurisdiction still rested on diversity of citizenship. The decree of the Circuit Court of Appeals was, therefore, made final by the statute, and the appeal cannot be sustained.
But it is said that because plaintiff saw fit to set forth the manner in which appellant obtained its interest, and it appeared that appellant claimed under a conveyance from the purchasers at a sale made pursuant to a decree of the Circuit Court, the jurisdiction was not entirely dependent on the citizenship of the parties. The averments, however, in respect to the acquisition of its interest by appellant, were no part of plaintiff's case, and if there had been no allegation of diverse citizenship the bill unquestionably could not have been retained. The mere reference to the sale and foreclosure could not have been laid hold of to maintain jurisdiction on the theory that plaintiff's cause of action was based on some right derived from the Constitution or laws of the United States.
It is thoroughly settled that under the act of August 13, 1888, c. 866, 25 Stat. 434, the Circuit Court of the United States has no jurisdiction, either original or by removal from a state court, of a suit as one arising under the Constitution, laws or treaties of the United States, unless that appears by the plaintiff's statement to be a necessary part of his claim. Tennessee v. Union and Planters' Bank, 152 U.S. 454; Metcalf v. Watertown, 128 U.S. 586, 589; Colorado Central Mining Co. v. Turck, 150 U.S. 138. If it does not appear at the outset that the suit is one of which the Circuit Court at the time its jurisdiction is invoked could properly take cognizance, the suit must be dismissed; and lack of jurisdiction cannot be supplied by anything set up by way of defence. And so when jurisdiction originally depends on diverse citizenship the decree of the Circuit Court of Appeals is final, though another ground of jurisdiction may be developed in the course of the proceedings. Ex parte Jones, 164 U.S. 691.
Appeal dismissed.